Citation Nr: 0106072	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran was in service in from February 1956 to January 
1960.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California. (RO).



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

The veteran reports that he was hospitalized for four months 
with rheumatic fever in July 1956, during his service with 
the United States Air Force.  The Board notes that his 
service medical records show that he was hospitalized at F.E. 
Warren Air Force Base from July to November 1956.  The 
diagnoses were rheumatic fever with heart involvement and 
myocarditis.   

The veteran's private physician, Dr. P.N., submitted a 
statement dated March 17, 1998 in which he stated that he had 
treated the veteran since 1993, and that the veteran had 
"hypertensive heart disease with heart murmur, diabetes 
mellitus with proteinuria."  Records of this treatment have 
not been associated with the claims folder.  VA's duty to 
assist veterans with the development of their claims includes 
obtaining records of treatment reported by private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

At the May 2000 RO hearing, the veteran stated that he 
currently had hypertensive heart disease and a heart murmur.  
The veteran's representative argued that the rheumatic fever, 
in service, predisposed the veteran's heart to the problems 
he later had.   

The veteran has not been examined at a VA facility.  
Additionally, it appears from the veteran's testimony that 
the issue of whether, as the veteran's representative argued, 
the rheumatic fever predisposed the veteran's heart to the 
problems he later had, has yet to be addressed by a medical 
professional.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The Board finds that 
the evidence related to the veteran's claim of service 
connection for residuals of rheumatic fever is insufficient 
upon which to base an informed decision.  Remand for a 
medical examination is warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for cardiac problems since his 
discharge from military service.  In any 
case, the RO should obtain all records 
pertaining to the veteran's inservice 
hospitalization from July to November 
1956, and all of the veteran's medical 
records from Dr. P.N.  After securing any 
necessary release, the RO should obtain 
any additional relevant records that have 
not previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The RO should arrange for an 
examination of the veteran in order to 
obtain an opinion as to whether it is at 
least as likely as not that any current 
heart disease is related to the rheumatic 
fever in service, and if there are now 
any other residuals of rheumatic fever.  
The veteran's claims folder must be 
reviewed by the examiner and review of 
such should be cited in the examination 
report.  A written report of the 
examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


